DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed on 8/27/2020 has been entered.  Applicant's amendments to the claims have overcome the claim objections of claims 1-15 and the 112(b) rejection of claims 2, 4, 5, 7, 8, 10, and 14.
As to the amendments and remarks, filed on 8/27/2020, the previous prior art rejection still stands and a new prior art rejection is applied to address the new claims.

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10, 14, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitations:  
“a container (1) for fixing” and “a container (5) for dehydrating”, and the claim also recites “e.g. having a capacity of 25 tissue carriers” which is the narrower statement of the limitation.
“a container (2) for flushing”, and the claim also recites “e.g. having a capacity of two tissue carriers” which is the narrower statement of the limitation.
It is unclear as to whether the claimed narrower statement is required, thus the intended scope of the claim is unclear.  See MPEP 2173.05(c).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 9-12, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20120149059 A1; hereinafter "Shah"; previously of record).
6.	Regarding claim 1, Shah teaches a tissue processor for automatically processing histological tissue specimens, the tissue processor (Abstract, para [18]; tissue processing system 10) comprising: 
a plurality of containers each being provided for a respective histological process for processing at least one tissue carrier (para [6], [20], [25], [29]; Fig. 1; six stations), 
a robotic arm (para [26]; Fig. 1 and 2; transport mechanism 26) for handling a tissue carrier (para [38]; Fig. 2A; cassette carrier 54) between the containers for being processed in each of the containers, and 
a control for controlling the histological process in each of the containers and for controlling the robotic arm (para [23]), wherein 
the control unit is configured such that the robotic arm handles a tissue carrier between the containers while the histological process in each of the containers continues in an uninterrupted fashion (para [35]; the system is capable of processing multiple trays 16 simultaneously…the transport mechanism 26 transports the newly added tray to station 2 at the proper moment in time), so that the 
Note: The instant Claims contain a large amount of functional language (ex: "is configured…", “for reading…”, “for fixing…”, “for flushing…”, “for rinsing…”, “for dehydrating…”, “for clearing…”, “for impregnating…”). However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
7.	Regarding claim 2, Shah teaches the tissue processor according to claim 1, further comprising a reading unit (para [24, 79]; bar code reader),
for reading a priority for prioritized processing of a tissue carrier over other tissue carriers, and/or for reading tissue characteristic of a tissue carrier, the tissue characteristics comprising tissue dimensions and/or tissue type (para [24]; operator enter the parameters of each cassette tray 16. Parameters include the number of cassettes that are loaded on a particular tray, the type of tissue, and the size or thickness of the tissue sample), 
the priority and/or the tissue characteristics being provided with respect to a tissue carrier (para [24, 79]; carrier may have a bar code that describes the details of the sample), 
the reading unit is connected to the control unit for forwarding the priority and/or the tissue characteristics to the control unit (para [93]; the bar code applied to the carrier may contain the same information and the system will read that information from the bar code), wherein the control unit is configured such that tissue carriers are processed based on their priorities and/or tissue characteristics 
8.	Regarding claim 3, Shah teaches the tissue processor according to claim 1, further comprising a loading area (para [20]; Fig. 1; station 1 is a load station onto which a cassette tray 16 is loaded), wherein the control unit is configured such that the robotic arm picks up a tissue carrier from the loading area for being processed in the containers (para [23, 25]; a processor for processing computer program instructions and to operate the stations and the transport mechanism 26…the mechanism is capable of moving a tray between the various stations 1-6). 
9.	Regarding claim 4, Shah teaches the tissue processor according to claim 1 , further comprising a cooling container (para [20]; chilling station) wherein the control unit is configured such that the robotic arm dips the tissue carrier in the cooling container after being processed in the containers (para [23, 25]; a processor for processing computer program instructions and to operate the stations and the transport mechanism 26…the mechanism is capable of moving a tray between the various stations 1-6).
10.	Regarding claim 9, Shah teaches the tissue processor according to claim 1, wherein each of the containers (para [6, 20, 25, 29]) comprises a retainer for storing one or more tissue carriers (para [19]; Fig. 1; cassette tray 16 includes a plurality of cassette receiving locations 13), where the retainer having a capacity being dependent on the processing time, so that the longer the processing time the greater the capacity (para [46, 50, 51]; Fig. 3A, 3B three cassette carriers 54 can simultaneously undergo processing at station 2, while five cassette carriers 54 simultaneously undergo processing at station 3…processing times at respective stations are derived as the Station Time for processing the tissue based on the sample type and thickness).   
11.	Regarding claim 10, Shah teaches the tissue processor according to claim 1, wherein the containers are for fixing, flushing, dehydrating, clearing, impregnating and embedding (para [3]; tissue processor preforms fixation, dehydration, cleaning, and paraffin impregnation of tissue samples). The 
12.	Regarding claim 11, Shah teaches the tissue processor according to claim 1, wherein each of the containers comprises a heater, a stirrer and/or a pump for performing the respective histological process (para [21, 22]; each station 2-5 is able to maintain a desired temperature of the tray 16, develop vacuum at the station, develop pressure at the station, and agitate the contents of the tray 16) the heater, the stirrer, and/or the pump being connected to the control unit for being controlled by the control unit (para [29]; the system is pre-programmed to set the temperature level, set the vacuum level and apply agitation at each station).  The examiner indicates that the processor processes computer program instructions to operate the stations according to pre-defined protocol, wherein the protocol is interpreted as the temperature level, vacuum level, and agitation. 
13.	Regarding claim 12, Shah teaches the tissue processor according to claim 1, wherein the tissue carrier (para [38]; Fig. 2A; cassette carrier 54) comprises a tissue cassette for carrying a tissue specimen (para [38]; Fig. 2A; tissue cassette 52).
14.	Regarding claim 15, Shah teaches a method for automatically processing histological tissue specimens with the tissue processor according to claim 1, comprising the step of handling a tissue carrier by means of the robotic arm between the containers while the histological process in each of the containers continues in an uninterrupted fashion (para [35]; the system is capable of processing multiple trays 16 simultaneously…the transport mechanism 26 transports the newly added tray to station 2 at the proper moment in time), so that the execution of the process for each tissue carrier is independent from the loading order and/or process duration of other tissue carriers being processed in the 
15.	Regarding claim 16, Shah teaches the tissue processor according to claim 2, wherein the reading unit is an optical reading unit (para [24]; bar code reader). 
16.	Regarding claim 20, Shah teaches the tissue processor according to claim 1, wherein each container is adapted to hold a specific liquid for the respective histological process (para [19, 20]; cassette tray 16 defines an enclosed region for immersing the cassettes 14 in processing fluid…reagent stations for processing the tissue sample…paraffin embedding stations for embedding the cassettes).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120149059 A1; hereinafter "Shah"), and further in view of Frey et al (US 20130017535 A1; hereinafter “Frey”).
22.	Regarding claim 5, Shah teaches the tissue processor according to claim 4, further comprising an unloading area (para [45]; unload station 6…base platform 18 of station 6 may accommodate multiple cassette carriers).
23.	Shah does not teach the control unit is configured such that the robotic arm handles the tissue carrier for being collected by the unloading area after being processed in the containers and after being cooled by the cooling container.
24.	However, Frey teaches an analogous art of an automated instrument and process (Frey; Abstract) further comprising an unloading area (Frey; para [74]; Fig. 2; loader/unloader 10) wherein the robotic arm handles the tissue carrier for being collected by the unloading area (Frey; para [74]; Fig. 4; the reagent cassettes 19 can be manually or automatically placed on or removed from the transport lines 22, e.g. with a robotic arm) after being processed in the containers and after being cooled by the cooling container (Frey; para [87]; Fig. 2; reaction area 12 can yet further comprise a box-like cooling cell .
25.	Claims 6-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120149059 A1; hereinafter "Shah"), and further in view of Mohmmadizand (US 20160097701 A1; hereinafter "Mohmmadizand"; previously of record). 
26.	Regarding claim 6, Shah teaches the tissue processor according to claim 1, wherein the robotic arm can place a tissue carrier in the container (Shah; para [25]; the transport mechanism is capable of moving a tray between the various stations 1-6). 
27.	Shah does not teach the container comprising a lid for sealingly closing the respective container, the lid being designed such that the robotic arm can access the container via the lid. 
28.	However, Mohmmadizand teaches the analogous art of tissue processing apparatus (Mohmmadizand; Abstract) with the robotic arm (Mohmmadizand; para [23, 30, 82]; Fig. 1, 2, 4; robotic arm 102) and containers (Mohmmadizand; para [23, 30, 82]; Fig. 1, 4; containers 116) comprising a lid for sealingly closing the respective container (Mohmmadizand; para [23, 30, 82, 83, 89]; Fig. 1; lids 117 fixed on the containers), the lid being designed such that the robotic arm can access the container via the lid (Mohmmadizand; para [82, 83]; Fig. 2; lids act as a removable top cover removed by robotic arm).  It would have been obvious to one of ordinary skill in the art to have modified the containers of Shah to include a lid as taught by Mohmmadizand, because Mohmmadizand teaches that the lid acts as a removable top reducing evaporation of liquid or reagent by eliminating unnecessary opening/closing (Mohmmadizand; para [82, 94]).
29.	Regarding claim 7, modified Shah teaches the tissue processor according to claim 6 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 
30.	Regarding claim 8, modified Shah teaches the tissue processor according to claim 7 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the lid of at least one container of the containers is moveably, in particular pivotable, provided on the container for being moved automatically, by means of the control unit and/or by means of the robotic arm penetrating the accessing means, so that the robotic arm can find a free space for the tissue carrier in the container (Mohmmadizand; para [26, 64, 84]; arm is configured to move in Z-axis to insert or remove sample basket into/out the container). 
31.	Regarding claim 17, modified Shah teaches the tissue processor according to claim 7 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the accessing means for accessing the container are one or more flaps (Mohmmadizand; para [102]; Fig. 2; knob lid 123).
32.	Regarding claim 18, modified Shah teaches the tissue processor according to claim 8 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the lid of each of the containers having a capacity of more than two tissue carriers (Shah; para [19]; Fig. 1; cassette tray 16 includes a plurality of cassette receiving locations 13) is moveably .
33.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120149059 A1; hereinafter "Shah"), and further in view of Hunnell et al (US 6395234 B2; hereinafter "Hunnell"; previously of record).
34.	Regarding claim 13, Shah teaches the tissue processor according to claim 12, with the tissue carrier. 
35.	Shah does not teach a tissue carrier comprising a base mold for carrying a tissue specimen and wherein the tissue cassette is connectable with the base mold for enclosing chamber for the tissue specimen being carried by the base mold. 
36.	However, Hunnell teaches the analogous art of the tissue carrier (Hunnell; col. 1, lines 7-10) comprising a base mold for carrying a tissue specimen (Hunnell; col. 4, lines 35; Fig. 1-3; base member 10) and wherein the tissue cassette is connectable with the base mold for enclosing chamber for the tissue specimen being carried by the base mold (Hunnell; col. 4, lines 40-42).  It would have been obvious to one of ordinary skill in the art to have modified the tissue carrier of Shah to include a base mold taught by Hunnell, because Hunnell teaches that the base member comprises a compartment for the containment of tissue samples and minimizing the likelihood of contamination through inadvertent contact of the top with foreign substances (Hunnell; col. 4, lines 1-2, 40-42). 
Claims 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120149059 A1; hereinafter "Shah"), and further in view of Stiller (US 6803018 B1; hereinafter “Stiller”).
38.	Regarding claim 14, Shah teaches the tissue processor according to claim 1, wherein the tissue carrier being processed in a container of the containers being provided for impregnating and embedding (Shah; para [20]; Fig. 1; station 5 is a paraffin embedding station for embedding the cassettes 14 within paraffin). 
39.	Shah does not teach a dripping area wherein the control unit is configured such that the robotic arm handles the tissue carrier for dripping off residual liquid over the dripping area. 
40.	However, Stiller teaches an analogous art of a transport device within an autosampler (Stiller; Abstract) comprising a dripping area (Stiller; col. 2, line 61-62; Fig. 1A; collecting device 18 for fluid dripping) and a robotic arm (Stiller; col. 2, line 45; Fig. 1A; vertically movable hosting device 14).  It would have been obvious to one of ordinary skill in the art to have modified the tissue processor of Shah to include the dripping area taught by Stiller, because Stiller teaches that the drip zones prevent contamination of treatment stations with treatment reagents from other treatment stations (Stiller; col. lines 25-28).  Examiner indicates that the processor of Shah (discussed above in claim 1) is capable of the recited function “configured such that the robotic arm handles the tissue carrier for dripping off residual liquid over the dripping area” because the modification of Stiller includes the dripping area to the tissue processor of Shah. 
41.	Regarding claim 19, modified Shah teaches the tissue processor according to claim 14 (the tissue processor of Shah is modified to include the dripping area taught by Stiller discussed above in claim 14), wherein the tissue carrier being processed in a container of the containers being provided for impregnating and embedding (Shah; para [20]; Fig. 1; station 5 is a paraffin embedding station for embedding the cassettes 14 within paraffin).

43.	However, Stiller teaches an analogous art of a transport device within an autosampler (Stiller; Abstract) comprising a dripping area (Stiller; col. 2, line 61-62; Fig. 1A; collecting device 18 for fluid dripping) and a robotic arm (Stiller; col. 2, line 45; Fig. 1A; vertically movable hosting device 14) by vibration impulse (Stiller; col. 4, lines 24-25; vibrating movement of sample holder).  It would have been obvious to one of ordinary skill in the art to have modified the robotic arm of modified Shah to include vibration impulse taught by Stiller, because Stiller teaches that the excess reagents are additionally shaken off before the next treatment station (Stiller; col. 4, lines 25-29). 

Response to Arguments
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the arguments presented on pages 8-11 of the Applicant’s response, Applicant argues that the recitation “is configured” element is meaningful and has patentable weight.  The examiner respectfully disagrees.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Shah teaches that the robotic arm handles a tissue carrier between the containers while the histological process in each of the containers continues in an uninterrupted fashion (para [35]; the system is capable of processing multiple trays 16 simultaneously…the transport mechanism 26 transports the newly added tray to station 2 at the proper moment in time), so that the execution of the process for each tissue carrier is independent from the loading order and/or process duration of other tissue carriers being processed in the containers (para [36]; the newly added tray 16 is moved to station 2 at the moment when the newly added tray 16 can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798